Citation Nr: 1207249	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to September 1992 with additional service in the Army Reserves from September 1992 to June 1996. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2009, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

In March 2010, October 2010, and April 2011, the Board remanded this matter for further development, which has been completed, and the case is before the Board for appellate consideration. 


FINDINGS OF FACT

1.  In this case, the Veteran is service-connected for PTSD, which is evaluated as 50 percent disabling; right ankle fracture with degenerative joint disease, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as non-compensable (zero percent) disabling.  The combined rating is 60 percent.  

2.  The Veteran's service-connected posttraumatic stress disorder (PTSD), right ankle disability, hearing loss disability, and tinnitus are not shown to render him unable to secure and follow a substantially gainful occupation.

3.  The Veteran's service-connected disability are not shown to be so exceptional or unusual that referral for extraschedular consideration of the issue of TDIU by designated authority is required. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a), (b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, this matter has been remanded on several occasions.  In March 2010, the Board instructed the RO to provide the Veteran with a VCAA notification letter.  Thereafter, the RO sent the Veteran an April 2010 VCAA letter pertaining to this TDIU claim.  Then in October 2010, the Board instructed the RO to provide the Veteran with an examination to determine whether his service-connected disabilities render him unemployable and readjudicate the claim.  Noting that the RO failed to readjudicate the Veteran's claim for a TDIU, the Board once again remanded this matter in April 2011.  The Board instructed the RO to obtain an addendum to the December 2010 VA examination report addressing the Veteran's employability and to readjudicate the claim.  Addendum reports were rendered in June 2011 and July 2011, and the claim was readjudicated in an October 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duties to Notify and Assist

 In correspondence dated in April 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an October 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).
VA has done everything reasonably possible to assist the Veteran with respect to the issue decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran presented testimony in an October 2009 personal hearing before the undersigned.  Thus, the duties to notify and assist have been met.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011). 

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

In this case, the Veteran is service-connected for PTSD, which is evaluated as 50 percent disabling; right ankle fracture with degenerative joint disease, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as non-compensable (zero percent) disabling.  The combined rating is 60 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2011). 

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work. 

The record reflects that the Veteran has a high school education with technical training in the service.  See June 2011 VA examination report.  

During the October 2009 hearing, the Veteran testified that he had previously worked as a letter carrier for the post office but resigned from that position because of his ankle disability as he was no longer able to walk the route.  He then worked in custodial services, working alone in that capacity, but had trouble with claustrophobia.  He indicated having to go outside every 10 to 15 minutes all day long due to physical symptoms of PTSD (e.g. heart racing and nervousness).  The Veteran also stated that he had worked for the post office for 17 years having had to transfer from another location because he was not longer able to walk due to his ankle and having problems with other employees.  He testified that he took early retirement from the post office because of his PTSD and ankle disability but that he essentially had no choice as he would have gradually lost his job due to downsizing had he not taken the early retirement.  

VA examinations in November 2007 and May 2010 for PTSD reflect that the Veteran had poor relationships with his co-workers.  He was shown to have moderate degree of dysfunction in his work capacity.  Additionally, an August 2010 VA treatment record noted that the Veteran expressed no desire to work.  

Pursuant to the Board's October 2010 remand, the Veteran was afforded an examination in December 2010.   At that examination, the examiner noted that the Veteran had worked at the postal service taking an early retirement in October 2009.  While working there, he had difficulty relating to his supervisors.  Thereafter, he worked part-time at Auto Zone but could not handle the stress from the relationship with his boss.  He left that job, and was not currently working nor looking for work.  The Veteran indicated that he was stressed about his impending divorce and new living arrangement, and wanted to get things settled before attempting to find work.  The examiner observed that the Veteran's work clearly was made more difficulty by his PTSD symptoms.  Upon evaluation of the Veteran, the examiner determined that the degree of the Veteran's social and work dysfunction was moderate.   The examiner found that the Veteran's current lack of steady work was due mainly to his separation and impending divorce, which were temporary.  He concluded that the current stressors impacting work were due to situations factors of the Veteran's separation and divorce.  

Finding that this examination report did not adequately address the issue of the Veteran's employability, the Board remanded this matter for further development in April 2011.  

The Veteran was afforded an examination for his right ankle in June 2011.  The examiner noted a diagnosis of post-operative right ankle degenerative joint disease.  As to employability, the examiner found that the Veteran's physical service-connected disabilities do not render him unemployable.  Although the right ankle disability would limit the Veteran's ability to perform occupational duties requiring prolonged walking, heaving lifting, and carrying, the examiner concluded that it did not render him unemployable.  

An addendum to the December 2010 PTSD examination was rendered in July 2011.  The examiner indicated that his opinion remained the same, i.e. the Veteran was not rendered unemployable due to his PTSD alone.  He noted that there was no further indication in any of the records available that the Veteran was or was not currently working.  As to the combined effects of the Veteran's PTSD with his other service-connected disabilities, the examiner noted that the Veteran had many individual and group therapy sessions over the years with no mention regarding any difficulty with hearing what was being said.  The examiner added that there was no indication from the Veteran's most recent VA examinations that he had any hearing difficulty.  Citing to a 2006 VA examination for the right ankle, the examiner noted that particular examiner did not find any issues related to the Veteran's ability to work.  Additionally, the current examiner noted that in reading the 2006 report that it was clear that there was minimal impact from the ankle disability on the Veteran's work capacity.  The examiner noted that a May 2011 examination report reflected ankle pain which worsened in cold weather.  In conclusion, the examiner opined that the Veteran's ankle disability, hearing loss disability, and tinnitus, combined with his PTSD, would not be sufficient to produce unemployability for the Veteran.  

The Board finds the June and July 2011 VA opinions probative as they were  definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his attorney have been accorded ample opportunity to present competent medical evidence in support of his claim; they have has failed to do so. See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits). 

Based upon review of the evidence, the Board concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected disabilities.  While the Veteran had trouble getting along with his co-workers and boss, there is no evidence that he is unable to perform some type of substantially gainful employment specifically as a result of it. Notably, the Veteran was able to successfully work for the post office in various positions for 17 years before taking early retirement.  The record reflects that the Veteran's recent unemployment was due to his separation and divorce.  In sum, there is no indication that the average industrial impairment from service-connected disabilities would be in excess of those contemplated by the assigned rating.  Therefore, the Board finds that the record does not demonstrate that the Veteran's service-connected PTSD, right ankle disability, hearing loss disability, and tinnitus are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified. 

To the extent that the Veteran himself or his attorney contend that he is unemployable due to his service-connected disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, any assertions as to the Veteran's whether the Veteran is unemployable due solely to his service connected disabilities is a medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet). There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding his employability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is clear that the Veteran's service-connected disabilities do not render him unemployable, than the Veteran's contentions. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

 A TDIU is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


